Case 1:19-cr-00104-JRS-DLP Document 41 Filed 08/04/21 Page 1 of 1 PageID #: 134




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 1:19-cr-00104-JRS-DLP
                                                )
JESSE J MICKLES,                                ) -01
                                                )
                           Defendant.           )

           ORDER ADOPTING REPORT AND RECOMMENDATION

       On July 19, 2021, the Magistrate Judge submitted his Report and

Recommendation (ECF No. 40) regarding the United States Probation Office’s

Petition for Warrant or Summons for Offender Under Supervision pursuant to Fed.

R. Crim. P. 32.1(a)(1) and 18 U.S.C. § 3583. The deadline for parties to file objections

to the Report and Recommendation has passed. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation.

 Date: 8/4/2021




Distribution to all parties of record via CM/ECF.

U. S. Probation

U. S. Marshal


                                          −1−
